                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 James M1                                              Case No. 6:18-cv-2038-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


Mark A. Manning, HARDER, WELLS, BARON & MANNING, PC, 474 Willamette Street, Eugene, OR
97401. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
L. Jamala Edwards, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       James M. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying his applications for Supplemental


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
Security Income (“SSI”) and Disability Insurance Benefits (“DIB”). For the reasons discussed

below, the Commissioner’s decision is reversed and remanded for further proceedings.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground on which the Commissioner did not rely. Id.; see also Bray, 554 F.3d

at 1226.




PAGE 2 – OPINION AND ORDER
                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff protectively filed applications for DIB and SSI on July 13, 2015, alleging

disability beginning on April 10, 2015. AR 207, 209. On September 9, 2015, Plaintiff amended

his applications and changed his alleged onset date to October 17, 2014. AR 215. Plaintiff was

born on August 6, 1964 and was 50 years old on his amended alleged disability onset date.

Plaintiff has a GED and has attended limited community college classes but has received no

college degree or credential. AR 31. Plaintiff alleged disability based on lumbar disc disorder

with myelopathy, joint bone spurs, impingement syndrome in his right shoulder, carpal tunnel

syndrome, Barrett’s esophagus, diverticulitis, and trigger finger. AR 73-74, 230. The

Commissioner denied Plaintiff’s applications both initially and upon reconsideration; thereafter,

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). AR 109-12, 157-58.

An administrative hearing took place on October 24, 2017. AR 27. On January 4, 2018, the ALJ

issued a decision that Plaintiff was not disabled under the Social Security Act for both DIB and

SSI. AR 11-21. On January 23, 2018, Plaintiff requested a review of the ALJ’s decision by the

Appeals Council, and on September 25, 2018, the Appeals Council denied Plaintiff’s request for

review and the ALJ’s decision became final. AR 1-3. Plaintiff now seeks review of that decision.

B. Sequential Analysis

       A claimant is disabled if he or she cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.


PAGE 3 – OPINION AND ORDER
§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

               1.     Is the claimant performing “substantial gainful activity?”
                      20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This
                      activity is work involving significant mental or physical
                      duties done or intended to be done for pay or profit. 20
                      C.F.R. §§ 404.1510, 416.910. If the claimant is performing
                      such work, she is not disabled within the meaning of the
                      Act. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the
                      claimant is not performing substantial gainful activity, the
                      analysis proceeds to step two.

               2.     Is the claimant’s impairment “severe” under the
                      Commissioner’s regulations? 20 C.F.R.
                      §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or
                      combination of impairments is “severe” if it significantly
                      limits the claimant’s physical or mental ability to do basic
                      work activities. 20 C.F.R. §§ 404.1521(a), 416.921(a).
                      Unless expected to result in death, this impairment must
                      have lasted or be expected to last for a continuous period of
                      at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
                      claimant does not have a severe impairment, the analysis
                      ends. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If
                      the claimant has a severe impairment, the analysis proceeds
                      to step three.

               3.     Does the claimant’s severe impairment “meet or equal” one
                      or more of the impairments listed in 20 C.F.R. Part 404,
                      Subpart P, Appendix 1? If so, then the claimant is disabled.
                      20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the
                      impairment does not meet or equal one or more of the listed
                      impairments, the analysis continues. At that point, the ALJ
                      must evaluate medical and other relevant evidence to assess
                      and determine the claimant’s “residual functional capacity”
                      (“RFC”). This is an assessment of work-related activities
                      that the claimant may still perform on a regular and
                      continuing basis, despite any limitations imposed by his or
                      her impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-



PAGE 4 – OPINION AND ORDER
                      (c), 416.920(e), 416.945(b)-(c). After the ALJ determines
                      the claimant’s RFC, the analysis proceeds to step four.

               4.     Can the claimant perform his or her “past relevant work”
                      with this RFC assessment? If so, then the claimant is not
                      disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv),
                      416.920(a)(4)(iv). If the claimant cannot perform his or her
                      past relevant work, the analysis proceeds to step five.

               5.     Considering the claimant’s RFC and age, education, and
                      work experience, is the claimant able to make an
                      adjustment to other work that exists in significant numbers
                      in the national economy? If so, then the claimant is not
                      disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
                      404.1560(c), 416.960(c). If the claimant cannot perform
                      such work, he or she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant can perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.




PAGE 5 – OPINION AND ORDER
C. The ALJ’s Decision

        The ALJ found that for Plaintiff’s DIB claim, he met the insured status requirements of

the Social Security Act through June 30, 2019. AR 13. The ALJ then applied the sequential

analysis process. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity after the alleged onset date, October 17, 2014. Id. At step two, the ALJ found that

Plaintiff has the following severe impairments: lumbar degenerative disc and joint disease,

osteoarthritis of the shoulders, and obesity. Id. The ALJ noted the existence of other impairments

in the record that he categorized as non-severe.2 AR 14. Kamara Dodd, FNP, stated that if

Plaintiff’s trigger finger was not treated medically, he would be unable to continue to work or

work safely. Id. The ALJ gave “limited weight” to Kamara Dodd’s opinion, “because she

provides no specific functional limitations, and her opinion is limited specifically to the

claimant’s ability to perform his past work in the construction industry.” Id. Kamara Dodd’s

opinion did not address Plaintiff’s general ability to perform in the workplace. Id.

        At step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets the severity of one of the impairments listed in 20 C.F.R.

§ 404, Subpart P, Appendix 1. Id. The ALJ considered Listing 1.02, major joint disfunction, and

Listing 1.04, disorders of the spine. Id. The ALJ found that Plaintiff’s impairments do not satisfy

the requirements for either listing. Id.

        Continuing step three, the ALJ found that Plaintiff had an RFC as follows:

                [T]he claimant has the residual functional capacity to perform a
                reduced range of light work. He can lift, carry, push, and pull 20
                pounds occasionally and 10 pounds frequently. He can stand or
                walk for about 6 hours in an 8-hour workday, and he can sit for
                about 6 hours in an 8-hour workday. He can frequently climb

        The ALJ considered Plaintiff’s history of carpal tunnel syndrome and trigger finger and
        2

determined they were non-severe. AR 14.



PAGE 6 – OPINION AND ORDER
               ramps, and stairs, and he can occasionally climb ladders, ropes,
               and scaffolds. He can occasionally crouch and frequently stoop. He
               can occasionally reach overhead bilaterally.

Id.

       In reaching this conclusion, the ALJ considered Plaintiff’s lumbar degenerative disc and

joint disease, osteoarthritis of the shoulders, shoulder impairments, and obesity. AR 15-19. The

ALJ also considered written medical evidence from Plaintiff’s treating surgeon Aleksandar

Curcin, M.D. (“Dr. Curcin”) and medical opinion evidence from the state agency medical

physicians Neal E. Berner, M.D. and Thomas W. Davenport, M.D. (collectively, “state agency

medical consultants”). Finally, although the ALJ cited information from the records of treating

doctor Wesley Johnson, M.D. (“Dr. Johnson”), the ALJ’s decision did not discuss Dr. Johnson’s

medical records in any detail or mention him by name. AR 18. The ALJ found Plaintiff’s

testimony about the intensity, persistence, and limiting effects of his symptoms inconsistent with

his longitudinal medical records, objective findings, and activities of daily living. AR 15, 18. The

ALJ therefore formulated Plaintiff’s RFC consistent with these findings.

       At step four, based on Plaintiff’s RFC and the recommendation of an impartial vocational

expert (“VE”), the ALJ determined that Plaintiff could not perform any past relevant work.

AR 19. Plaintiff’s past relevant work included work as a house mover, construction worker, sales

attendant for building materials, and an automobile service attendant. Id. The ALJ noted that all

past relevant work exceeds the lifting, carrying, standing, or walking limitations in Plaintiff’s

RFC. Id. At step five, the ALJ consulted the VE, who testified that there are other jobs existing

in significant numbers in the national economy that Plaintiff could perform. AR 20. These

include gate guard, counter clerk, and storage facility rental clerk. Id. Consequently, the ALJ




PAGE 7 – OPINION AND ORDER
found Plaintiff “not disabled” as defined in the Social Security Act from the alleged onset date

through the date of the ALJ’s decision. AR 21.

                                         DISCUSSION

       Plaintiff seeks review of the determination that he was not disabled. He argues that the

ALJ erred by: (A) improperly discounting Plaintiff’s subjective symptom testimony;

(B) improperly discrediting the opinions of treating surgeon Dr. Curcin and treating doctor

Dr. Johnson; and (C) assessing a flawed RFC unsupported by substantial evidence and

concluding at step five that Plaintiff can perform other work in the national economy. Plaintiff

further asserts that his subjective symptom testimony and the opinions of Dr. Curcin and

Dr. Johnson should be fully credited as true.

A. Plaintiff’s Subjective Symptom Testimony

       1. Applicable Law

       A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” SSR 16-3p, 2017 WL 5180304, at *6 (Oct. 25 2017). There is a two-step

process for evaluating a claimant’s testimony about the severity and limiting effect of the

claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “First, the ALJ must

determine whether the claimant has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the pain or other symptoms

alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).




PAGE 8 – OPINION AND ORDER
       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46). Finally, if the ALJ’s credibility finding is specific, clear, and

convincing, and supported by substantial evidence in the record, the court may not engage in

second-guessing. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002); see also Kirkruff v.

Berryhill, 2017 WL 1173910, at *2 (D. Or. March 28, 2017).

       Consideration of subjective symptom testimony “is not an examination of an individual’s

character,” and requires the ALJ to consider all of the evidence in an individual’s record when

evaluating the intensity and persistence of symptoms. SSR 16-3p, available at 2016

WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4. The Commissioner further recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications and treatments used, and




PAGE 9 – OPINION AND ORDER
other methods used to alleviate symptoms; (2) medical source opinions, statements, and medical

reports regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity, persistence, and

limiting effects of an individual’s symptoms; and (3) non-medical source statements, considering

how consistent those statements are with the claimant’s statements about his or her symptoms

and other evidence in the file. See id. at *6-7.

        The ALJ’s credibility decision may be upheld overall even if not all the ALJ’s reasons for

discounting the claimant’s testimony are upheld. See Batson, 359 F.3d at 1197. The ALJ may

not, however, make a negative credibility finding “solely because” the claimant’s symptom

testimony “is not substantiated affirmatively by objective medical evidence.” Robbins, 446 F.3d

880, 883 (9th Cir. 2006).

        2. Analysis

        The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause some of Plaintiff’s alleged symptoms, but not to the extent claimed by

Plaintiff. AR 18. Thus, the second step of the analysis required the ALJ to offer clear and

convincing reasons to reject Plaintiff’s testimony about the severity of his symptoms. The ALJ

discredited Plaintiff’s symptom testimony because: (a) his claimed limitations are inconsistent

with his longitudinal medical records; (b) his course of treatment and effective use of medication

do not support Plaintiff’s alleged limitations; (c) his activities of daily living are inconsistent

with his alleged limitations; and (d) his limitations are not supported by objective medical

evidence.

                a. Inconsistencies with Longitudinal Medical Records

        Plaintiff first argues that the ALJ erred by rejecting his subjective symptom testimony

because of inconsistencies with Plaintiff’s longitudinal medical records. One such purported


PAGE 10 – OPINION AND ORDER
inconsistency is with Plaintiff’s alleged onset date, October 17, 2014. During the hearing, the

ALJ recognized that Plaintiff originally alleged disability starting on April 10, 2015, and later

amended the date to October 17, 2014 to cover his shoulder injuries. AR 40. In his decision, the

ALJ noted that although Plaintiff experienced a left shoulder injury while at work in September

2014, he decided to forgo surgery and sought minimal treatment for this condition despite

receiving a worker’s compensation settlement. AR 15. The ALJ observed that Plaintiff rated his

left shoulder pain as a two on a ten-point scale. AR 16. The ALJ also considered Plaintiff’s long

history of right shoulder pain. The ALJ recognized that Plaintiff has sought little to no medical

treatment for either of his shoulders since late 2014 and that Plaintiff continued to work despite

his shoulder conditions. AR 15-16. The ALJ found that these inconsistencies undermined

Plaintiff’s allegations about the nature and extent of his limitations starting on October 17, 2014.

Id. The ALJ also stated that although Plaintiff’s hearing testimony supports a long history of

back problems, Plaintiff’s medical records make “no mention” of back pain until April 2015.

                       i. Plaintiff’s shoulder pain symptom testimony

       Plaintiff asserts that his longitudinal medical records fit his alleged onset date, and thus

the ALJ erred in discounting his subjective symptom testimony. Plaintiff argues that the ALJ

improperly discredited his allegations of shoulder pain because he could not afford shoulder

surgery. Plaintiff testified that he used proceeds from his workers’ compensation settlement to

pay his medical bills, attorney’s fees, and the State took a portion to pay back Plaintiff’s owed

child support payments. Thus, Plaintiff argues it was improper for the ALJ to consider his

inability to afford and obtain treatment to discredit his testimony.

       Although an “unexplained, or inadequately explained, failure to seek treatment,” absent a

good reason is sufficient for an ALJ to discredit subjective symptom testimony, Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989), “benefits may not be denied to a disabled claimant


PAGE 11 – OPINION AND ORDER
because of a failure to obtain treatment that the claimant cannot afford.” Warre v. Comm’r of

Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006); see also Orn, 495 F.3d at 638 (holding

that a claimant’s subjective symptom testimony may not be discredited for failure to seek

treatment the claimant could not afford absent reason to disbelieve the assertion that the

treatment is unaffordable). Thus, the ALJ erred in relying on Plaintiff’s failure to obtain shoulder

surgery as a reason to discredit his subjective symptom testimony.

       The ALJ, however, did not solely rely on Plaintiff’s failure to receive surgery to discount

his shoulder pain testimony. The ALJ also relied on Plaintiff rating his left shoulder pain as a two

out of ten, Plaintiff continuing to work with his shoulder injuries, and Plaintiff failing to receive

any shoulder treatment since late 2014 as reasons to discount his testimony. These are clear and

convincing reasons to discount Plaintiff’s allegations of disabling shoulder pain beginning on

October 17, 2017. Because the Court finds that the ALJ provided these clear and convincing

reasons to assign Plaintiff’s shoulder pain testimony less weight, the Court need not address the

other reasons proffered by the ALJ to discount Plaintiff’s shoulder pain subjective symptom

testimony.

                        ii. Plaintiff’s back and leg pain symptom testimony

       The ALJ also considered inconsistencies in Plaintiff’s long history of back and leg pain.

The ALJ observed that Plaintiff’s longitudinal medical records “make no mention of back pain

until April 2015,” and show no significant exacerbation of those symptoms until April 2015—six

months after Plaintiff’s alleged onset date. AR 16. The ALJ found that these inconsistencies

undermined Plaintiff’s allegations about the nature and extent of his limitations starting on

October 17, 2014. Id.

       The ALJ did not provide clear and convincing reasons supported by substantial evidence

to discount Plaintiff’s subjective testimony regarding his back and leg symptoms. As an initial


PAGE 12 – OPINION AND ORDER
matter, the record includes mentions of back pain predating April 2015. See, e.g., AR 399

(December 10, 2013, noting “active problem” of lower back pain), 394 (January 3, 2014, noting

“active problem” of lower back pain), 391 (June 24, 2014, noting “active problem” of lower back

pain), 523 (April 11, 2015, ER visit for pain in buttock region shooting down the leg, noting

“past surgical history” of “back surgery in 1997”), 521 (April 13, 2015, ER visit for low back

pain radiating down the leg, noting medical history of lumbar disk disease, that Plaintiff “had

surgery at L3-4 which left him with an absent patellar reflex on the right side,” and the surgery

was “years ago”).

       Additionally, in his reply brief, Plaintiff emphasizes that his back and leg related issues

are the focus of his disability claims. Plaintiff, however, amended his alleged disability onset

date from April 10, 2015 to October 17, 2014 to account for his shoulder injuries. Thus, it is

improper for the ALJ to discount Plaintiff’s subjective symptom testimony about his back and

leg pain because he did not seek treatment in October 2014 when Plaintiff injured his shoulders.

Plaintiff alleges his shoulder problems worsened in October 2014, and that his back and leg pain

worsened in April 2015. Plaintiff’s allegations about the onset of his back and leg pain match his

longitudinal medical records. Thus, the ALJ erred in using Plaintiff’s alleged onset date for his

shoulder injuries to discredit his testimony about his back and leg pain. Moreover, the ALJ found

Plaintiff not disabled through the date of the ALJ’s opinion, when the record includes significant

evidence relating to multiple back surgeries, with cycles of improvement following deterioration

after each surgery. See Lester v. Chater, 81 F.3d 821, 833 (9th Cir. 1995) (“At most this

evidence demonstrates for a brief period of time, Lester experienced some relief from his back

pain. In evaluating whether the claimant satisfies the disability criteria, the Commission must

evaluate ‘ability to work on a sustained basis.’ 20 C.F.R. Section 404.1512(a). Occasional,




PAGE 13 – OPINION AND ORDER
symptom-free periods—and even sporadic ability to work—are not inconsistent with

disability.”). The ALJ did not appear to consider whether Plaintiff was disabled at any later onset

date, such as after deterioration post-surgery from the most recent surgery, and whether

Plaintiff’s subjective testimony was consistent with such disability.

               b. Course of Treatment and Medication Use

       The ALJ found Plaintiff’s course of treatment and successful use of medication were

inconsistent with his claimed limitations. Routine, conservative treatment can be sufficient to

discount a claimant’s subjective testimony regarding the limitations caused by an impairment.

Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007). Not seeking an “aggressive treatment

program” permits the inference that symptoms were not “as all-disabling” as the claimant

reported. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). The amount of treatment is

“an important indicator of the intensity and persistence of [a claimant’s] symptoms.” 20

C.F.R. § 416.929(c)(3). If, however, the claimant has a good reason for not seeking more

aggressive treatment, conservative treatment is not a proper basis for rejecting the claimant’s

subjective symptoms. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162

(9th Cir. 2008).

       During the relevant time period, Plaintiff had two surgeries on his back, and the record

shows that a third surgery has been recommended but Plaintiff has been told that it will not be

covered by his insurance. Having two surgeries is not conservative treatment. Forgoing a third

surgery because it will not be covered by insurance and is unaffordable is a good reason for not

seeking more aggressive treatment. Plaintiff’s course of treatment is not a clear and convincing

reason to discount his symptom testimony.

       Regarding use of medication, the ALJ stated that medication was relatively effective in

controlling Plaintiff’s symptoms, Plaintiff went a long period without taking any medication, and


PAGE 14 – OPINION AND ORDER
for a period Plaintiff was refilling prescriptions without change. AR 18. As the ALJ noted in his

opinion, however, Plaintiff’s insurance stopped covering his medication and he stopped taking

the medication because he was financially unable to purchase the medication on his own. AR 17.

Failure to obtain treatment because a plaintiff cannot afford the treatment is not a valid reason to

discount subjective testimony. Orn, 495 F.3d at 638. Plaintiff also made every effort to quickly

titrate off oxycodone and other opioids as quickly as possible because of Plaintiff’s history of

addiction. This is a “good reason” for Plaintiff’s conservative approach to his medication regime.

Carmickle, 533 F.3d at 1162 (rejecting an ALJ’s adverse credibility finding because of

conservative care where the claimant’s insurance did not cover the only medication that

“provided significant relief without addiction potential or intolerable side effects”). Thus, the fact

that Plaintiff went a period of time without medication is not a valid reason to discount his

testimony.

       The ALJ also erred in discounting Plaintiff’s symptom testimony by stating that

medication has been effective in controlling Plaintiff’s back and leg pain. “[I]t is error for an

ALJ to pick out a few isolated instances of improvement over a period of months or years and to

treat them as a basis for concluding a claimant is capable of working.” Garrison v. Colvin, 759

F.3d 995, 1017 (9th Cir. 2014); see also Lester, 81 F.3d at 833 (“Occasional, symptom-free

periods—and even sporadic ability to work—are not inconsistent with disability.”). Although

Plaintiff reported an amelioration of back pain with medication and physical therapy, these

instances immediately followed Plaintiff’s two surgeries. On each occasion, Plaintiff’s back

condition deteriorated, causing a reoccurrence of back and leg pain. After Plaintiff’s alleged

onset date, the 11 months following his left-sided foraminotomy in April 2016 was the longest

span of time he went with minimal back pain. AR 601-03, 611-20. By March 2017, Plaintiff




PAGE 15 – OPINION AND ORDER
again reported increasing radiating pain in his left buttock. Now, Plaintiff’s treating and

examining doctor, Dr. Johnson, reported that a fusion would likely be the only option to relieve

Plaintiff’s chronic back pain. The objective medical evidence shows that medication does not

adequately manage Plaintiff’s back pain.

       Finally, the fact that during “long periods” Plaintiffs medications went unchanged is not a

clear and convincing reason to discount his subjective symptom testimony. As discussed,

Plaintiff had two back surgeries during the three years and three months between the alleged

disability onset date and the ALJ’s opinion, with a third surgery recommended that Plaintiff

could not afford, and he attempted to use the most conservative medication due to his history of

addiction.

               c. Activities of Daily Living

       The ALJ also determined that Plaintiff’s testimony about his activity level was

inconsistent with his alleged limitations. The ALJ stated that “despite [Plaintiff’s] allegations

that he is disabled and unable to work, he independently maintains his personal care, prepares

simple meals, performs chores, drives, shops, manages his finances, and helps care for his pets.”

AR 18. Plaintiff also engaged in some painting and light remodeling of his home in January

2015. Id. Finally, the ALJ noted that Plaintiff spends most of his time “watching television,

walking his dog, and socializing with others.” Id.

       The ALJ did not inquire into Plaintiff’s activities of daily living during the hearing.

Plaintiff reported that he cares for his dog with help from his girlfriend, shops for groceries one

to three times per month, struggles to stand over the sink to shave and clean himself after a

bowel movement, and walks for ten to twenty minutes before having to rest for a few minutes.

AR 256-263. Additionally, although Plaintiff reported that he tries to spend time with friends, he

“cannot make it to a lot of social activities because of [his] back pain” and cannot sit to drive for


PAGE 16 – OPINION AND ORDER
long distances because of his back. AR 261. Plaintiff has also stated that he could not concentrate

on work despite the pain or engage in similar activities for long periods of time given the extent

of his pain.

        Daily living activities may provide a basis for discounting subjective symptoms if the

plaintiff’s activities either contradict his or her testimony or meet the threshold for transferable

work skills. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Orn, 495 F.3d at 639.

For daily activities to discount subjective symptom testimony, the activities need not be

equivalent to full-time work; it is sufficient that the plaintiff’s activities “contradict claims of a

totally debilitating impairment.” Molina, 674 F.3d at 1113. A plaintiff, however, need not be

utterly incapacitated to receive disability benefits, and completing certain routine activities is

insufficient to discount subjective symptom testimony. See Vertigan v. Halter, 260 F.3d 1044,

1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact that a plaintiff has

carried on certain daily activities, such as grocery shopping, driving a car, or limited walking for

exercise, does not in any way detract from her credibility as to her overall disability. One does

not need to be ‘utterly incapacitated’ in order to be disabled.”) (quoting Fair v. Bowen, 885 F.2d

at 603); Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“One does not need to be

‘utterly incapacitated’ in order to be disabled.”); Reddick, 157 F.3d at 722 (requiring the level of

activity be inconsistent with the plaintiff’s claimed limitations to be relevant to his or her

credibility and noting that “disability claimants should not be penalized for attempting to lead

normal lives in the face of their limitations.”). Moreover, particularly with certain conditions,

cycles of improvement may be a common occurrence, and it is error for an ALJ to pick out a few

isolated instances of improvement over a period of months or years and to treat them as a basis

for concluding that a plaintiff can work. See Garrison, 759 F.3d at 1017.




PAGE 17 – OPINION AND ORDER
        Plaintiff’s activity level does not contradict his alleged impairments. His ability to walk

his dog for short distances, grocery shop a few times per month, watch television, and perform

similar activities are the type of activities that the Ninth Circuit identified in Vertigan as

insufficient to discount symptom testimony. 260 F.3d at 1050. Although Plaintiff reportedly

engaged in some painting and light remodeling of his home in January 2015, the ALJ did not

explore the extent of this activity during the hearing. Additionally, this activity occurred before

Plaintiff’s back pain worsened in April 2015 and before both of Plaintiff’s back surgeries. As a

result, the ALJ did not provide specific, clear, and convincing reasons to discount Plaintiff’s

subjective symptom testimony because of his activities of daily living.

                d. Objective Medical Evidence

        The ALJ found that “the medical evidence of record does not contain objective findings

that would reasonably support the degree of limitation the claimant alleges.” An ALJ may

consider the lack of corroborating objective medical evidence as one factor in “determining the

severity of the claimant’s pain.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The

ALJ may not, however, reject subjective pain testimony solely because it was not fully

corroborated by objective medical evidence. Robbins, 466 F.3d at 883; see also 20 C.F.R.

§ 404.1529(c)(2) (noting that the Commissioner will not “will not reject your statements about

the intensity and persistence of your pain or other symptoms or about the effect your symptoms

have on your ability to work solely because the available objective medical evidence does not

substantiate your statements”). Because the Court has found the other reasons the ALJ provided

not to be clear and convincing, even if the objective medical evidence did not support Plaintiff’s

alleged limitations, the ALJ may not solely rely on this reason to discount Plaintiff’s subjective

testimony.




PAGE 18 – OPINION AND ORDER
       3. Harmless Error

       The ALJ offered clear and convincing reasons supported by substantial evidence in the

record to discount Plaintiff’s subjective testimony regarding the limitations caused by his

shoulder pain. The ALJ, however, did not offer clear and convincing reasons for discrediting

Plaintiff’s back and leg pain subjective symptom testimony, and thus erred. An error is harmless

if it is “inconsequential to the ultimate nondisability determination.” Molina, 674 F.3d at 1115;

see also Robbins, 466 F.3d at 885 (noting that an error is harmless if it is “clear from the record

the error was inconsequential to the ultimate non-disability determination”). A court should not

automatically reverse on account of error, but should make a determination of prejudice. Ludwig

v. Astrue, 681 F.3d at 1054. Plaintiff testified that he could only walk for ten to twenty minutes

before needing to rest, that he was having trouble standing over the sink to shave and cleaning

himself after a bowel movement, and that he could only lift 10 pounds occasionally. AR 59-60,

256-263. Plaintiff also testified that he could not sit and drive for long distances because of his

back and leg pain. AR 261. Plaintiff’s RFC, however, concluded that he could stand or walk for

about 6 hours in an 8-hour workday, he can sit for about 6 hours in an 8-hour workday, and that

he can lift and carry 20 pounds occasionally and 10 pounds frequently. AR 19. Because Plaintiff

has identified limitations that he testified about that were not incorporated into the RFC, the

ALJ’s rejecting Plaintiff’s testimony was not harmless.

B. Medical Opinion Evidence

       1. Applicable Law

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes

between the opinions of three types of physicians: treating physicians, examining physicians, and

non-examining physicians. Garrison, 759 F.3d at 1012. Generally, “a treating physician’s


PAGE 19 – OPINION AND ORDER
opinion carries more weight than an examining physician’s, and an examining physician’s

opinion carries more weight than a reviewing physician’s.” Holohan, 246 F.3d at 1202. If a

treating physician’s opinion is supported by medically acceptable techniques and is not

inconsistent with other substantial evidence in the record, the treating physician’s opinion is

given controlling weight. Id.; see also 20 C.F.R. § 404.1527(d)(2). A treating doctor’s opinion

that is not contradicted by the opinion of another physician can be rejected only for “clear and

convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a

treating doctor’s opinion is contradicted by the opinion of another physician, the ALJ must

provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As with the opinion of a

treating physician, the ALJ must provide “clear and convincing” reasons for rejecting the

uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th

Cir. 1990). If the opinion of an examining physician is contradicted by another physician’s

opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the examining

physician’s opinion. Lester, 81 F.3d at 830. An ALJ may reject an examining, non-treating

physician’s opinion “in favor of a nonexamining, nontreating physician when he gives specific,

legitimate reasons for doing so, and those reasons are supported by substantial record evidence.”

Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995), as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554




PAGE 20 – OPINION AND ORDER
F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d

at 1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of

non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       2. Analysis

       Plaintiff contends that the ALJ did not provide a sufficient explanation supported by

substantial evidence to reject the medical opinions of treating surgeon Dr. Curcin and treating

physician Dr. Johnson. Plaintiff also asserts that the ALJ improperly assigned controlling weight

to the medical opinions of the reviewing state agency examiners, Drs. Neal E. Berner and

Thomas W. Davenport, instead of the medical opinions of Drs. Curcin and Johnson.




PAGE 21 – OPINION AND ORDER
                 a. Opinion Evidence of Dr. Aleksandar Curcin

       Plaintiff claims that the ALJ erred by giving limited weight to treating surgeon

Dr. Curcin’s medical opinion. The ALJ discussed in his opinion two of Plaintiff’s post-operation

visits to Dr. Curcin. AR 18. The ALJ noted that in September 2015, Dr. Curcin “indicated that

[Plaintiff] could return to regular activities within four weeks.” AR 18, 552. Similarly, in

May 2016, Dr. Curcin “advised the [Plaintiff] to avoid strenuous activities and heavy manual

labor for four to five weeks.” AR 18, 565. The ALJ gave limited weight to these opinions

because they “[were] of limited duration and were issued during acute periods shortly following

the [Plaintiff’s] lumbar surgeries.” AR 18. The ALJ stated that Plaintiff’s longitudinal medical

records show Plaintiff has long-term functional limitations, and that he considered those longer-

term limitations in the RFC. Id.

       Plaintiff contends that the ALJ failed to consider and explain the weight he afforded to

every medical opinion in the record and did not evaluate Dr. Curcin’s medical opinions with the

proper factors. Plaintiff argues that the ALJ committed reversible error in not assessing

Dr. Curcin’s opinion according to these factors: the amount of relevant evidence that supports

the opinion, the quality of the doctor’s explanation, the consistency between the opinion and the

medical record as a whole, and the doctor’s familiarity with the record as a whole. 20 C.F.R.

§ 404.1527(c).

       The Commissioner responds that the ALJ adequately discussed the medical evidence and

gave specific and legitimate reasons for the weight given. The Commissioner also asserts that

Plaintiff failed to establish error with the ALJ’s medical analysis because Dr. Curcin’s opinions

fit the conclusion that Plaintiff is not disabled or has the RFC for light work.

       The party claiming error has the burden “to demonstrate not only the error, but also that it

affected his ‘substantial rights,’ which is to say, not merely his procedural rights.” Ludwig, 681


PAGE 22 – OPINION AND ORDER
F.3d at 1054. “Reversal on account of error is not automatic, but requires a determination of

prejudice.” Id. To satisfy this burden, Plaintiff must identify that there is a substantial likelihood

of prejudice that results from giving Dr. Curcin’s opinions limited weight. Plaintiff identified no

specific limitations that Dr. Curcin found that the ALJ excluded from his opinion or the RFC.

Plaintiff also did not identify any prejudice resulting from affording Dr. Curcin’s opinions less

weight. Dr. Curcin’s medical opinions of Plaintiff’s functionality only covered a limited time

span following Plaintiff’s surgeries. Even if the ALJ gave these opinions more weight, it is

unclear how Dr. Curcin’s medical opinions would bear on Plaintiff’s RFC or ultimate disability

determination. Thus, Plaintiff has not carried his burden in showing that there is a substantial

likelihood of prejudice resulting from the ALJ’s alleged error.

               b. Opinion Evidence of Wesley Johnson, M.D.

       Plaintiff also contends that the ALJ failed to identify clear and convincing or specific and

legitimate reasons supported by substantial evidence to discredit the opinion of treating physician

Dr. Johnson. Plaintiff argues that the ALJ failed to mention Dr. Johnson by name in his opinion

or discuss Dr. Johnson’s medical opinion. Thus, asserts Plaintiff, the ALJ erred in rejecting or

assigning minimal weight to Dr. Johnson’s medical opinion while “doing nothing more than

ignoring it [and] asserting without explanation that another medical opinion is more persuasive.”

Garrison, 759 F.3d at 1012-13.

       The Commissioner responds that although the ALJ did not address Dr. Johnson by name,

the ALJ cited Dr. Johnson’s records in his decision to show Plaintiff was functionally active. The

Commissioner also argues that the ALJ need not address all evidence presented. The

Commissioner states that even if the ALJ erred, the ALJ’s failure to address Dr. Johnson’s

opinion is at most a harmless error. The Commissioner argues that it is harmless error because




PAGE 23 – OPINION AND ORDER
Dr. Johnson’s treatment notes do not provide any assessments of Plaintiff’s functional abilities or

other grounds to change the ALJ’s opinion.

       “Where an ALJ does not explicitly reject a medical opinion or set forth specific,

legitimate reasons for crediting one medical opinion over another, he errs.” Id. at 1012; see also

Smolen, 80 F.3d at 1286 (stating that it is an error to ignore an examining physician’s medical

opinion without providing reasons for doing so and that an ALJ effectively rejects an opinion

when he ignores it). Far from offering specific and legitimate reasons for rejecting or assigning

less weight to Dr. Johnson’s opinion, the ALJ failed to discuss Dr. Johnson’s medical opinion in

any detail. Although the Commissioner argues that the ALJ’s error is at most harmless, the Court

disagrees. Especially when a claimant’s condition is progressively deteriorating, the most recent

medical report is the most probative. Young v. Heckler, 803 F.2d 963, 968 (9th Cir. 1986) (noting

the “progressive nature of degenerative disc disease” and stating that “[w]here a claimant’s

condition is progressively deteriorating, the most recent medical report is the most probative”);

see also Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (“A treating physician’s most

recent medical reports are highly probative.”). Thus, because Dr. Johnson is the most recent

physician to examine and treat Plaintiff, his recent medical records are highly probative. The

ALJ, however, ignored much of that most recent information.

       Similar to Young, Plaintiff’s treating and examining doctors diagnosed him with

degenerative disc disease, a progressively worsening condition. As evidenced by his repeated

back surgeries, Plaintiff’s back condition is deteriorating. Dr. Johnson reviewed Plaintiff’s prior

records, physically examined Plaintiff, and reviewed Plaintiff’s MRI from 2015. AR 568-69.

Dr. Johnson concluded: “A surgical fusion would be the only option for chronic pain

management that would have any effect on this type of disease process.” AR 569. Dr. Johnson




PAGE 24 – OPINION AND ORDER
ordered a new MRI of Plaintiff’s spine, to determine if there was a new disc herniation that

might account for Plaintiff’s foot drop, but this did not undermine his conclusion regarding the

fusion. Dr. Johnson also noted that based on Plaintiff’s type of insurance and smoking status, his

insurance would not cover the surgery. Id. This opinion conflicts with the ALJ’s conclusion that

pain medication and conservative care adequately manages Plaintiff’s back pain. The ALJ

therefore needed to “do more than offer his conclusions. He must [have] set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey, 849 F.2d at 421-22).

       By failing to discuss Dr. Johnson’s medical opinion in any detail, the ALJ committed

error. To the extent the ALJ opinion could be read as rejecting Dr. Johnson’s opinion in favor of

the agency reviewing doctors, it is still error. The state agency consultants never examined

Plaintiff and their reviews of his medical records were signed and dated in September and

November of 2015. AR 96-97, 122. When the state agency medical consultants reviewed

Plaintiff’s medical records, Plaintiff had yet to undergo his second back surgery and his back

condition had not deteriorated further. Thus, the ALJ committed harmful error by implicitly

rejecting Dr. Johnson’s medical opinion and instead relying on the state agency medical

consultants’ outdated reviews of Plaintiff’s medical records.

C. The ALJ’s RFC Formulation and Step Five Analysis

       The RFC is the most a person can do, despite his physical or mental impairments. 20

C.F.R. §§ 404.1545, 416.945. In formulating an RFC, the ALJ must consider all medically

determinable impairments, including those that are not “severe,” and evaluate “all of the relevant

medical and other evidence,” including the claimant’s testimony. Id.; SSR 96-8p, 1996

WL 374184. In determining a claimant’s RFC, the ALJ is responsible for resolving conflicts in

the medical testimony and translating the claimant’s impairments into concrete functional


PAGE 25 – OPINION AND ORDER
limitations in the RFC. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only

limitations supported by substantial evidence must be incorporated into the RFC and, by

extension, the dispositive hypothetical question posed to the VE. Osenbrock, 240 F.3d at 1163-

65.

        Because the ALJ erred in considering Plaintiff’s subjective symptom testimony and the

medical records and opinion of Dr. Johnson, the RFC is not based on a consideration of all of the

relevant evidence and must be reconsidered on remand. Consequently, the ALJ also erred in

relying on the VE testimony based on the RFC and resulting conclusion that there were

significant jobs in the economy that Plaintiff could perform. See Flores v. Shalala, 49 F.3d 562,

570 (9th Cir. 1995) (ruling that a hypothetical question posed to a vocational expert must

“include all of the [plaintiff’s] functional limitations, both physical and mental”); Matthews v.

Shalala, 10 F.3d 678, 681 (9th Cir. 1993) (“If a vocational expert’s hypothetical does not reflect

all the [plaintiff’s] limitations, then the . . . testimony has no evidentiary value . . . .”).

D. Remand

        Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).




PAGE 26 – OPINION AND ORDER
          In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison, 759 F.3d at 999. The court first determines whether the ALJ made a legal error

and then reviews the record as a whole to determine whether the record is fully developed, the

record is free from conflicts and ambiguities, and there is any useful purpose in further

proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015). Only if the record has

been fully developed and there are no outstanding issues left to be resolved does the district court

consider whether the ALJ would be required to find the claimant disabled on remand if the

improperly discredited evidence were credited as true. Id. If so, the district court can exercise its

discretion to remand for an award of benefits. Id. The district court retains flexibility, however,

and is not required to credit statements as true merely because the ALJ made a legal error. Id.

at 408.

          Here, the ALJ did not provide sufficient reasons supported by substantial evidence in the

record for discounting Plaintiff’s back and leg pain subjective symptom testimony and ignoring

Dr. Johnson’s medical assessment of Plaintiff. The record is not, however, free from all conflicts

and ambiguities. Thus, the matter is remanded for further proceedings.

                                            CONCLUSION

          The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

          IT IS SO ORDERED.

          DATED this 16th day of March, 2020.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 27 – OPINION AND ORDER
